By the Court,
Whitman, J.:
There are many interesting and intricate questions raised on this appeal, which it is useless and improper to consider, because the primary position of respondents disposes’ of the entire case, in whatever phase it may be considered. The bill shows that one Cleave-land made application to purchase the southeast quarter of section thirty-four, township sixteen north, range nineteen east, and deposited with the register land warrant number twenty-one, issued under the state law of 1864-6 for the disposition of the sixteenth and thirty-sixth sections of the public lands, to pay therefor ; that afterward he sold his interest in the land to the grantors of plaintiffs Sharon and Rigby; that subsequently he withdrew the warrant so deposited; and thereafter, on the twenty-seventh day of October, 1869, respondent Treadway secured a patent for the land.
This action is alleged to have been collusive — a conspiracy between Treadway and Cleaveland, and in fraud of the rights of the grantees of the latter; wherefore the demand for relief herein. To this demand respondent Treadway says, admitting all the facts' charged, I deny the conclusion deduced; for the bill shows upon its face, in connection with the stipulation on file, that the land sought to be purchased was not selected in lieu of the sixteenth or thirty-sixth section — and the warrant deposited, being at the time of deposit and withdrawal only receivable in payment for that class of land, no rights accrued to Cleaveland, and no obligation was incurred by the state.
Upon examination of the statute in force at the time of Cleav*244land’s application, deposit of the warrant and withdrawal of the same, it will be seen that the only land which could be purchased with such a warrant ivas that embraced in the sixteenth or thirty-sixth sections, or land selected in lieu thereof; within which category, it is expressly stipulated between the parties to this appeal, the land in question does not come. Stats. 1867, 165-171.
There is some language in Section 7 of the Act of 1867, which, it is claimed by appellants, would authorize a different conclusion; but a reference to the section will prove this position untenable. The privilege there given to “ the holders of any unlocated land warrant” is limited to the lands “ subject to sale by private entry.” The act is confused and verbose, but still comprehensible; and no allowable construction will giv e it the meaning claimed by appellants.
This view disposes of the whole case, as ther4 is nothing in the point that plaintiffs Sharon and Rigby, as occupants, had six months’ preference of purchase, which was nullified by the premature issuance of the patent; for they did nothing within that time to indicate a desire to exercise such preference. The land the state, July 3d, 1868. Treadway v. Mason The whole tenor of the act shows that the selection is to have date from the act of the state in making the selectior ; the most favorable construction for plaintiffs Sharon and Rigby could only extend such date to the time of approval of the selection by the United was' selected by and Rigly, ante. States, which was upon the twenty-eighth day of February, 1869, more than six months before the issuance of the patent to Tread-way. The objection that notice was not published in the county where the land was situated does not touch th: case, admitting that such neglect could, in any event, invalidate % patent; as that is required with regard to lands selected by the r gents, not by the register, and which are offered for proposals. Sections 4, 5 and 6, Act of 1867.
Precisely how the purchase was made by Treadway does not appear by the bill; but whether regular or irregular, plaintiffs Sharon and Rigby cannot complain, unless some right of theirs was injuriously affected thereby; and so far as the state is concerned, it has no interest as shown by the bill, except perhaps to lend its *245aid to protect a violated right of some one or more of its citizens; and, as has been seen, that is not the case here.
The order of the district court in dissolving the injunction was correct, and is affirmed.